ORDER

PER CURIAM.
Director of Revenue (Director) appeals judgment setting aside a driver’s license suspension under section 302.505 RSMo Cum. Supp.1996. Director’s sole point is the trial court erred in excluding from evidence Exhibit D which contained evidence necessary to uphold the suspension. The court overruled Weger’s objection to Exhibit D and received it into evidence. Accordingly, the factual premise for the point on appeal is false. It will not support a finding of trial court error. The judgment is affirmed. Rule 84.16(b).